Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

Acknowledgement of Receipt/Status of Claims

	
This Office Action is in response to the amendment filed April 11, 2022. Claims 64-68,71-86,88-91, 96 and 97 are pending in the application. Claim 64 has been amended and claims 1-63,69,70,87, and 92-95 have been cancelled. Claims 66,68,71,-73,82-86, and 89 have been withdrawn as being directed to a non-elected invention.   Thus, claims 64,65,67,74-81,88,90,91,96 and 97 have been examined for patentability. 

Withdrawn Rejections
	Applicant's amendments and arguments filed April 11, 2022 are acknowledged and have been fully considered.  
The rejection of claim 64 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn in view of Applicant’s amendment wherein the term “substantially” has been deleted. 
Maintained Rejections
	Applicant's arguments filed April 11, 2022 are acknowledged and have been fully considered.  
	The rejection of claims 64,65,67,74-81,88,90,91,96 and 97 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Henke et al. (WO2001089302, published November 29, 2001) in view of A.A. Abdelghani  (Report No. FHWA/LA-95/294, Tulane University School of Public Health and Tropical Medicine, June 30, 1995, pages 1-55)is maintained for the reasons set forth below. Applicants’ cancellation of claim 87 renders its rejections moot.

Claim Rejections - 35 USC § 103


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 64,65,67,74-81,88,90,91,96 and 97 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Henke et al. (WO2001089302, published November 29, 2001, previously cited) in view of A.A. Abdelghani  (Report No. FHWA/LA-95/294, Tulane University School of Public Health and Tropical Medicine, June 30, 1995, pages 1-55, previously cited).






Applicant’s Invention

Applicant claims an aqueous herbicidal composition useful for killing or controlling the growth of unwanted plants comprising: glyphosate, in the form of a salt thereof, triclopyr, in the form of the trimethylamine salt thereof, and at least one surfactant; wherein the composition has a cloud point of at least 50°C; and wherein the surfactant comprises a dialkoxylated amine having the formula:

    PNG
    media_image1.png
    93
    248
    media_image1.png
    Greyscale

wherein R' is a hydrocarbyl or substituted hydrocarbyl having from about 6 to about 30 carbon atoms, or -R4SR5, R4 and R2 in each of the x (R20) and the y (R20) groups is independently C2-C4 alkylene, R3 is hydrogen, or a linear or branched alkyl group having from 1 to about 4 carbon atoms, R5 is a linear or branched alkyl group having from about 4 to about 15 carbon atoms, and x and y are independently an average number from 1 to about 40.




Determination of the scope and the content of the prior art
(MPEP 2141.01)

	Henke et al. teach aqueous pesticide formulations containing high concentrations of a herbicide, such as the potassium salt of glyphosate, together with surfactants or other adjuvants, including formulations which form anisotropic aggregates (AA) or liquid crystals (LC) on or in the foliage of a plant as well as methods of killing or controlling unwanted vegetation using such formulations (abstract).  The formulation has a cloud point of at least about 50 degrees Celsius or is at least about 60 degrees Celsius (see claims 17 and 18 of Henke et al.).  Suitable salt forms of glyphosate which may be used in accordance with the formulations include, for example, alkali metal salts, for example sodium and potassium salts, ammonium salts, di-ammonium salts such as dimethylammonium, alkylamine salts, for example dimethylamine and isopropylamine salts, alkanolamine salts, for example ethanolamine salts, alkylsulfonium salts, for example trimethylsulfonium salts, sulfoxonium salts, and mixtures or combinations thereof (see page 82, second paragraph). The composition further includes an additional water-soluble herbicide selected from a group that consists of triclpyr and water-soluble salts thereof (see page 97, second paragraph of Henke et al.).   Glyphosate is in solution in the aqueous phase in an amount of about 400 to about 600 grams of acid equivalent per liter of the composition (see page 13, paragraph 3 Henke et al.).  In addition, Henke et al. teach that cationic surfactants effective in forming herbicide formulations include surfactants as instantly claimed (see pages 16-79 of Henke et al.).  Specifically, the surfactant component predominantly comprises one or more chemically stable surfactants having the formula selected from:

    PNG
    media_image2.png
    135
    319
    media_image2.png
    Greyscale

wherein R1 is a linear or branched alkyl, linear or branched alkenyl, linear or branched alkynyl, aryl, or aralkyl group having from about 6 to about 30 carbon atoms, or -R4SH, R2 in each of the x (R2O) and the y (R2O) groups is 
independently C2-C4 alkylene, R3 is hydrogen, or a linear or branched alkyl group having from 1 to about 4 carbon atoms, R4 is a linear or branched alkyl group having from about 6 to about 30 carbon atoms, and x and y are independently an average number from 1 to about 40. Preferably, R1 is a linear or branched alkyl or linear or branched alkenyl group having from about 8 to about 30 carbon atoms, R2 in each of the x (R2O) and the y (R2O) groups is independently C2-C4 alkylene, R3 is hydrogen, methyl or ethyl, and x and y are independently an average number from 1 to about 20. More preferably, R1 is a linear or branched alkyl group having from about 8 to about 25 carbon atoms, R2 in each of the x (R2O) and the y (R2O) groups is independently ethylene or propylene, R3 is hydrogen or methyl, and x and y are independently an average number from 1 to about 10. Even more preferably, R1 is a linear or branched alkyl group having from about 8 to about 22 carbon atoms, R2 in each of the x (R2O) and the y (R2O) groups is independently ethylene or propylene, R3 is hydrogen or methyl, and x and y are independently an average number from 1 to about 5 (see page 64, formula 71) and from other preferred anionic surfactants include alkyl sulfates such as sodium lauryl sulfate, and alkyl alkoxylated phosphates having the formulae:

    PNG
    media_image3.png
    126
    425
    media_image3.png
    Greyscale

wherein R1 and R3 are independently a linear or branched alkyl, linear or branched alkenyl, linear or branched alkynyl, aryl, or aralkyl group having from about 4 to about 30 carbon atoms; R2 in each of the m (R2 O) and the n (R2O) groups is independently C2-C4 alkylene; and m and n are independently from 1 to about 30; or

    PNG
    media_image4.png
    152
    452
    media_image4.png
    Greyscale

wherein R1 is a linear or branched alkyl, linear or branched alkenyl, linear or branched alkynyl, aryl, or aralkyl group having from about 8 to about 30 carbon atoms; R2 in each of the m (R2O) groups is independently C2-C4 alkylene; and m is from 1 to about 30. Representative alkyl alkoxylated phosphates include oleth-10 phosphate, oleth-20 phosphate and oleth-25 phosphate (see page 73, compounds 82 and 83).



Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	The difference between the invention of the instant application and that of Henke et al.   is that Henke et al. do not expressly teach the concentration of glyphosate being from about 4 to about 25 grams acid equivalent per liter; the concentration of triclopyr being from about 0.4 to about 6 grams acid equivalent per liter (limitation of instant claims 75 and 76) and that triclopyr is in the form of the trimethylamine salt (limitation of instant claims 74 and 93).  However, Henke et al. teach that the liquid concentrate compositions of the invention preferably comprise a water-soluble herbicide in a concentration between about 10 and about 60% by weight of the composition, a surfactant component in a concentration between about 0.5 and about 30% by weight of the composition and a stabilizer and/or a solvent component and that said compositions can optionally contain one or more water-insoluble herbicides in solution in the solvent or in suspension in a concentration that is biologically effective when the composition is diluted in a suitable volume of water and applied to the foliage of a susceptible plant.  Thus, one of ordinary skill in the art would have been motivated to utilize a concentration of glyphosate being from about 4 to about 25 grams acid equivalent per liter as well as a concentration of triclopyr being from about 0.4 to about 6 grams acid equivalent per liter based on the teaching of Henke et al. It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results. According to the MPEP, “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).  Further, with regards to the specific use of the trimethylamine salt of triclopyr, A.A. Abdelghani teach a study conducted for four consecutive years to assess the exposure of field workers applying herbicide mixtures which includes Garlon 3A(i.e., the trimethylamine salt of triclopyr,) + Roundup (i.e., the isopropylamine salt of glyphosate) (see the abstract and page 2, paragraph 3).  
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


	With regards to the claimed concentrations, the disclosure of both Henke et al. and the instant claims are directed to aqueous herbicidal compositions useful for killing or controlling the growth of unwanted plants comprising: glyphosate, in the form of a salt thereof, triclopyr, in the form of the triethylamine salt thereof.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to modify the teaching of Henke et al. to arrive at a composition comprising a concentration of glyphosate being from about 4 to about 25 grams acid equivalent per liter,  the concentration of triclopyr being from about 0.4 to about 6 grams acid equivalent per liter (limitation of instant claims 75 and 76). From the teaching of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

    With regards to the specific use of the trimethylamine salt of triclopyr, A.A. Abdelghani teach that the use of the trimethylamine salt of triclopyr in combination with a glyphosate salt in a single composition was known by one of ordinary skill in the art at the time the invention was made.  Further,  A.A. Abdelghani teach that the combination of Roundup and Garlon-3A did not pose an immediate (acute) risk to aquatic life in water bodies adjacent to herbicide treated areas (see abstract and page 1, last paragraph bridging to page 2).  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to combine the teaching of Henke et al. and A. Abdelghani to arrive at a composition comprising the trimethylamine salt of triclopyr in combination with a glyphosate salt.  From the teaching of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

   	With regards to the limitations of claim 87, Henke et al. disclose all the limitations of the instant claims which comprises glyphosate, in the form of a salt thereof, triclopyr, in the form of a salt thereof, and at least one surfactant; wherein the composition has a cloud point of at least about 50°C.  Thus, the concentration of the triclopyr is controlled such that it is not substantially antagonistic to the herbicidal activity of the glyphosate, within the composition as instantly claimed.  If one argues that the claimed limitation is not taught, it would be obvious to one of ordinary skill in the art to one of ordinary skill in the art that a composition that consists of the same components will possess the same properties and therefore lead to identical, desired results. Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658(Fed. Cir. 1990). The burden of proof has been shifted to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP § § 2112- 2112.02.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).


 
Examiner's Response to Applicant’s Remarks

  Applicant's arguments, filed April 11, 2022, with respect to the rejection of claim 64 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been considered but are moot in view the withdrawal of the rejection as set forth above.

Applicant’s arguments filed on April 11, 2022 , with respect to the rejection of claims 64,65,67,74-81,88,90,91,96 and 97 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Henke et al. (WO2001089302, published November 29, 2001, previously cited) in view of A.A. Abdelghani  (Report No. FHWA/LA-95/294, Tulane University School of Public Health and Tropical Medicine, June 30, 1995, pages 1-55)  have been fully considered but they are not persuasive.   
First, Applicant argues that  reaching the present invention from the disclosure of Henke would have required at least a three- fold selection: (1) selection of triclopyr from a list of possible co-herbicides at least 23 herbicides in length; (2) selection of triclopyr TEA, even though Henke does not disclose any particular salts of triclopyr, other than the general "water-soluble salt" designation, regardless of any secondary teaching in a further reference; and (3) selection of a dialkoxylated amine surfactant from an encyclopedic listing of particular surfactants. Applicant argues that there is simply no teaching in Henke to make this three-fold selection. Applicant argues that the testimony of Daniel R. Wright, Ph. D in a Declaration under 35 C.F.R § 1.132 ("Wright Declaration"), previously submitted by Applicants, which reiterated that the skilled person would not have made the three- fold selection suggested by the Examiner. Accordingly, Applicant argues that unexpected results are not required because the Examiner has not presented a prima facie case of obviousness, as robustly discussed throughout prosecution of this application. Even in the event that the skilled person did make such a combination, Applicant argues that the Wright Declaration further evidences that compositions according to the present claims provide an unexpected result commensurate in scope with the claimed invention that rebuts any prima facie case of obviousness.  However, the Examiner  is not persuaded   by Applicant’s arguments.  When considering a prior art's teaching; the whole reference is considered.  According to MPEP 2123, “patents are relevant as prior art for all they contain":
2123 Rejection Over Prior Art's Broad Disclosure Instead of Preferred Embodiments [R-5]
I.    PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also >Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)(reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component);< Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").
>See also MPEP § 2131.05 and § 2145, subsection X.D., which discuss prior art that teaches away from the claimed invention in the context of anticipation and obviousness, respectively.<
II.    NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant's argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." 27 F.3d at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
In the instant case, Henke et al. teach aqueous pesticide formulations containing high concentrations of a herbicide, such as the potassium salt of glyphosate, together with surfactants or other adjuvants, including formulations which form anisotropic aggregates (AA) or liquid crystals (LC) on or in the foliage of a plant as well as methods of killing or controlling unwanted vegetation using such formulations (abstract).  The formulation has a cloud point of at least about 50 degrees Celsius or is at least about 60 degrees Celsius (see claims 17 and 18 of Henke et al.) as instantly claimed.  The composition further includes an additional water-soluble herbicide selected from a group that consists of triclopyr and water-soluble salts thereof (see page 97, second paragraph of Henke et al.).   In addition, Henke et al. teach that cationic surfactants effective in forming herbicide formulations include surfactants as instantly claimed (see pages 16-79 of Henke et al.).  Specifically, the surfactant component predominantly comprises one or more chemically stable surfactants having the formula selected from:


    PNG
    media_image2.png
    135
    319
    media_image2.png
    Greyscale

   The Affidavit of Daniel R. Wright submitted on October 7, 2019 and September 8, 2020 discloses that Tables 3.2A and 3.2B of the instant specification show an improved efficacy for formulations comprising a dialkoxylated amine surfactant that would not have been expected by the skilled person. Specifically, the declaration discloses that the skilled person would not have expected that the dialkoxylated amine formulations would have provided improved control sooner after treatment and at lower concentrations of triclopyr than similar formulations with different surfactants.  Thus, the declaration discloses that  the claimed compositions provide the advantage of early uptake and early visual symptoms after application.  However, the Examiner is not persuaded by Applicant’s arguments.   As visual aid, the Examiner has provided the table below comparing what is claimed, what is taught in the cited prior art and what is used in the formulations in the specification that provide Applicant’s unexpected results.  As clearly shown in the table, instant claim 74 recites “glyphosate salt” and formulations in the specification disclose the use of  glyphosate isopropylamine.  Thus, the claims are not commensurate in scope with the specification examples.  Further, although Applicant has amended the specification to disclose that FS3 is a diethoxylated tallowamine in the amendment filed 9/8/20, it is clear that this particular species FS3 is not representative of the genus of compound 9 of claim 74 and according to Applicant’s arguments, this component is the critical element of the claims.   Objective evidence of nonobviousness, if any, must be commensurate in scope with that of the claimed subject matter.  In re Kulling, 14 USPQ2d 1056 (Fed. Cir. 1990); In re Lindner, 173 USPQ 356 (CCPA 1972).  In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Claim 74
Henke et al.
Formulations, table 1.2 of the specification
F1X,F2X,F3X,F4X,F5X,F6X,F12X,F13X
Glyphosate in the form of a salt
the potassium salt of glyphosate(abstract) and other salts including isopropylamine salts(page 82)  
Glyphosate isopropylamine
Triclopyr TEA
triclpyr and water-soluble salts thereof (see page 97, second paragraph of Henke et al.)
Triclopyr TEA
a dialkoxylated amine having the formula:  
    PNG
    media_image5.png
    92
    243
    media_image5.png
    Greyscale
 wherein R1 is a hydrocarbyl or substituted hydrocarbyl having from about 6 to about 30 carbon atoms, or -R4SR5, R4 and R2 in each of the x (R20) and the y (R20) groups is independently C2-C4 alkylene, R3 is hydrogen, or a linear or branched alkyl group having from 1 to about 4 carbon atoms, R5 is a linear or branched alkyl group having from about 4 to about 15 carbon atoms, and x and y are independently an average number from 1 to about 40.
one or more chemically stable surfactants having the formula selected from:

    PNG
    media_image2.png
    135
    319
    media_image2.png
    Greyscale

Even more preferably, R1 is a linear or branched alkyl group having from about 8 to about 22 carbon atoms, R2 in each of the x (R2O) and the y (R2O) groups is independently ethylene or propylene, R3 is hydrogen or methyl, and x and y are independently an average number from 1 to about 5 (see page 64, formula 71)
FS3
Which is now described as a diethoxylated tallowamine in the amended specification filed 9/8/20 


Secondly, Applicant argues that bringing in a secondary reference disclosing the 
combination of trimethylamine triclopyr in combination with a glyphosate salt still presents the skilled person with the necessity of making several selections from Henke. Namely, Applicant argues that the skilled person would still have to (1) select triclopyr from Henke's list of possible co-herbicides at least 23 herbicides in length; (2) turn to Abdelghani's disclosure regarding use of the triethylamine salt of triclopyr; and (3) select a dialkoxylated amine surfactant from an encyclopedic listing of particular surfactants in Henke.   However, the Examiner is not persuaded by Applicant’s argument.  With regards to the specific use of the trimethylamine salt of triclopyr, A.A. Abdelghani teach that the use of the trimethylamine salt of triclopyr in combination with a glyphosate salt in a single composition was known by one of ordinary skill in the art at the time the invention was made.  Further,  A.A. Abdelghani teach that the combination of Roundup and Garlon-3A did not pose an immediate (acute) risk to aquatic life in water bodies adjacent to herbicide treated areas (see abstract and page 1, last paragraph bridging to page 2).  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to combine the teaching of Henke et al. and A. Abdelghani to arrive at a composition comprising the trimethylamine salt of triclopyr in combination with a glyphosate salt.  From the teaching of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).










Conclusion
No claims are allowed.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617